       Case 2:20-cr-00006-GMN-NJK Document 13 Filed 07/02/20 Page 1 of 4



 1    Maysoun Fletcher, Esq.
      Nevada Bar No. 10041
 2    The Fletcher Firm, P.C.
      5510 South Fort Apache Rd.
 3    Las Vegas, Nevada 89148
      Telephone: (702) 835-1542
 4    Facsimile: (702) 835-1559
      maf@fletcherfirmlaw.com
 5    Attorney for Defendant,
      DAVID STEPHEN BANGS II
 6
                                  UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
   UNITED STATES OF AMERICA,                            CASE NO.: 2:20-CR-00006-001-GMN-NJK
 9 Plaintiff,
                                                        JOINT STATUS REPORT AND
10 vs.                                                  STIPULATION TO CONTINUE TIME FOR
                                                        SENTENCING
11 DAVID STEPHEN BANGS II,
             Defendant.
12

13          JOINT STATUS REPORT AND STIPULATION TO CONTINUE TIME FOR
14                                SENTENCING

15          Pursuant to this Court’s June 30, 2020 Minute Order [ECF 11], the parties provide the

16 following stipulation for the Court’s consideration.

17          IT IS HEREBY STIPULATED AND AGREED by and between Jeremy Stanton Robbins,
18
     Special Assistant United States Attorney, Counsel for UNITED STATES OF AMERICA, and
19
     Maysoun Fletcher, Esq., Counsel for Defendant DAVID STEPHEN BANGS II, that the Sentencing
20
     Hearing currently scheduled for July 10, 2020 at 10:00 a.m. be vacated and reset to August 17, 2020,
21

22 August 18, 2020, or a date and time thereafter that is convenient to the Court.

23          This Stipulation is entered into for the following reasons:

24          1.      In-Person Sentencing Hearing appearances are currently limited due to the Covid-19
25
     pandemic and the Parties would prefer to appear in person, if possible.
26
            2.      Counsel for the United States must travel from another State for the hearing and will
27
     need time to make travel arrangements once in person appearances are considered safe.
28
       Case 2:20-cr-00006-GMN-NJK Document 13 Filed 07/02/20 Page 2 of 4



 1          3.     Mr. Bangs is out of custody on pre-trial release and has no objection to the request for

 2 continuance, after speaking with his counsel.

 3
            4.     Counsel for the United States has no objection to the continuance.
 4
            5.     Denial of this request for continuance could result in a miscarriage of justice.
 5
            6.     The additional time requested by this stipulation is excludable in computing the time
 6
     within which trial herein must commence pursuant to the Speedy Trial Act, Title 18, United States
 7

 8 Code, Section 3161 (h)(1)(D) and Title 18, United States Code Section 3161 (h)(7)(A) considering

 9 the factors in Title 18, United States Code, Sections 3161 (h)(7)(B)(I) and 3161 (h)(7)(B)(iv).

10          7.     For all the above-stated reasons, the ends of justice would best be served by a
11
     continuance of the current Sentencing Hearing.
12
            This is the second request for continuance filed herein.
13
            DATED: July 2, 2020.
14

15
      /s/ Jeremy Stanton Robbins                          ___/s/ Maysoun Fletcher______
16 Jeremy   Stanton Robbins, Esq.                         Maysoun Fletcher, Esq.
   Special Assistant United States Attorney               5510 South Fort Apache Road
17 400 South Virginia Street                              Las Vegas, Nevada 89148
   Reno, Nevada 89501                                     Attorney for Defendant, David Bangs, II.
18

19
20

21

22

23

24

25

26
27

28
                                                      2
       Case 2:20-cr-00006-GMN-NJK Document 13 Filed 07/02/20 Page 3 of 4



 1    Maysoun Fletcher, Esq.
      Nevada Bar No. 10041
 2    The Fletcher Firm, P.C.
      5510 South Fort Apache Rd.
 3    Las Vegas, Nevada 89148
      Telephone: (702) 835-1542
 4    Facsimile: (702) 835-1559
      maf@fletcherfirmlaw.com
 5    Attorney for Defendant,
      DAVID STEPHEN BANGS II
 6
                                  UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
   UNITED STATES OF AMERICA,                            CASE NO.: 2:20-CR-00006-001-GMN-NJK
 9 Plaintiff,
                                                        STIPULATION TO CONTINUE TIME FOR
10 vs.                                                  SENTENCING
11 DAVID STEPHEN BANGS II,
             Defendant.
12

13                                         FINDINGS OF FACT
14
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court
15 finds:

16          This Stipulation is entered into for the following reasons:
17          1.      In-Person Sentencing Hearing appearances are currently limited due to the Covid-19
18
     pandemic and the Parties would prefer to appear in person, if possible.
19
            2.      Counsel for the United States must travel from another State for the hearing and will
20
     need time to make travel arrangements once in person appearances are considered safe.
21

22          3.      Mr. Bangs is out of custody on pre-trial release and has no objection to the request for

23 continuance, after speaking with his counsel.

24          4.      Counsel for the United States has no objection to the continuance.
25
            5.      Denial of this request for continuance could result in a miscarriage of justice.
26
            6.      The additional time requested by this stipulation is excludable in computing the time
27
     within which trial herein must commence pursuant to the Speedy Trial Act, Title 18, United States
28
                                                       3
       Case 2:20-cr-00006-GMN-NJK Document 13 Filed 07/02/20 Page 4 of 4



 1 Code, Section 3161 (h)(1)(D) and Title 18, United States Code Section 3161 (h)(7)(A) considering

 2 the factors in Title 18, United States Code, Sections 3161 (h)(7)(B)(I) and 3161 (h)(7)(B)(iv).

 3
            7.     For all the above-stated reasons, the ends of justice would best be served by a
 4
     continuance of the current Sentencing Hearing.
 5
                                        CONCLUSIONS OF LAW
 6
            Denial of this request for continuance could result in a miscarriage of justice.
 7

 8                                                 ORDER

 9          IT IS HEREBY ORDERED that the Sentencing Hearing currently scheduled for July 10,
10 2020 at 10:00 a.m., is continued to the 19th day August, 2020, at 11:00 a.m. in Courtroom 7D

11 before Judge Gloria M. Navarro.
           IT IS SO ORDERED.
12
                          2 day of July, 2020.
           DATED this ______
13

14

15                                                _________________________________
                                                  HONORABLE GLORIA M. NAVARRO
16                                                U.S. DISTRICT COURT JUDGE
17

18

19
20

21

22

23

24

25

26
27

28
                                                       4
